Citation Nr: 0126050	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Washington, DC


THE ISSUE

Entitlement to an effective date earlier than March 29, 1999 
for the assignment of a 20 percent evaluation for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel

INTRODUCTION

The veteran had active service from February 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  The veteran submitted a notice of 
disagreement with the rating decision in September 2000.  The 
RO issued a statement of the case subsequently in September 
2000, and the veteran filed his substantive appeal in October 
2000.

As a preliminary matter, the Board notes that the April 2000 
rating decision also denied as not "well grounded" claims 
of entitlement to service connection for asthma and a sleep 
disorder.  While these claims are not currently on appeal, 
the Board points out that the Veterans Claims Assistance Act 
of 2000 (VCAA), signed into law during the pendency of this 
appeal, among other things, eliminates the well-grounded 
claim requirement.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001)).  Currently, the 
RO is in the process of readjudicating claims denied as not 
well grounded between July 14, 1999 and the November 9, 2000 
date of enactment of the VCAA.  See VBA Fast Letter 00-87 
(November 17, 2000).  Hence, these matters are referred to 
the RO for appropriate action. 


REMAND

The veteran now appeals the effective date assigned for the 
increase in evaluation of his low back disability from 
noncompensable to 20 percent.  While the RO assigned an 
effective date of March 29, 1999, in his notice of 
disagreement, his substantive appeal, and other statements 
that he has submitted, the veteran contends that the 
increased evaluation should date from 1986.  In the statement 
of the case, the RO indicated that it had assigned the March 
29, 1999 effective date because that was the date of the 
increased rating claim.  The record shows that on March 29, 
1999, the veteran submitted a Statement in Support of Claim 
(VA Form 21-4138) in which he requested an increased 
evaluation of his low back disability.  

Review of the record reveals that evidence pertinent to the 
issue of the proper effective date for the 20 percent 
evaluation of the veteran's low back disability may be 
outstanding.  Therefore, before the claim is decided, the 
case must be remanded so that this evidence, if available, 
may be secured.  

Applicable law dictates that, except as otherwise provided, 
the effective date of an increase shall be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2000).  However, the 
effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within 1 year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2).

A "claim" is defined in the VA regulations, under 38 C.F.R. 
§ 3.1(p) (2000), as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  When a 
formal disability claim previously has been filed that meets 
the requirements of 38 C.F.R. § 3.151 (2000) (which states 
that a specific claim in the form prescribed by the Secretary 
must be filed in order for VA benefits to be paid to any 
individual), then an informal request for increase with 
respect to the disability will be accepted as a claim.  38 
C.F.R. § 3.155(c) (2001).

The submission of medical reports documenting treatment at a 
VA facility may represent an "informal claim" for an 
increase in disability compensation under 38 C.F.R. § 3.155.  
See 38 C.F.R. § 3.157 (2001).  Regulation 38 C.F.R. § 
3.157(b)(1) provides, in pertinent part, that the date of an 
outpatient or hospital examination at, or admission to, a VA 
hospital will be accepted as the date of receipt of the 
informal claim with respect to disabilities for which service 
connection has been established.  38 C.F.R. § 3.157(b)(1).  
To constitute such a claim, the record must indicate that the 
disability in question has increased in severity.  Norris v. 
West, 12 Vet. App. 413, 421 (1999).

The Board notes that the veteran was granted service 
connection for his low back disability in April 1978, after 
having filed a formal claim on VA Form 21-526, Application 
for Compensation, in November 1977.  

The record in this case shows that in a Statement in Support 
of Claim (VA Form 21-4138) submitted in February 2000 in 
connection with the current claim, the veteran indicated that 
there were outstanding treatment records for him at the 
Washington, D.C. VA Medical Center (VAMC), and he asked the 
RO to obtain them.  An annotation that the RO placed on this 
document shortly after its date states that no such records 
were found.  No additional attempts by the RO to obtain the 
records are reflected in the claims file.

It is evident, however, that insofar as they could establish 
an informal claim dated earlier than that established by the 
March 29, 1999 Statement in Support of Claim, VA treatment 
records could be determinative of the issue of the proper 
effective date of the increased evaluation granted in the 
rating decision of April 2000.  Furthermore, it appears to 
the Board that both VA law and regulation and VA 
jurisprudence concerning the development of the record of a 
claim require that additional action be taken to ascertain if 
such records are available and, if they are, to secure them.

Under the VCAA, and its implementing regulations (see 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), VA bears a heightened 
duty before adjudicating the claim to assist a claimant with 
the development of evidence, as well as to notify the 
claimant of what evidence is needed to substantiate the claim 
and if certain evidence cannot be obtained.  Thus, the VCAA 
and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1)-(3)).  The implementing regulation 
prescribes the content of the notice that VA must give to a 
claimant if it is unable to obtain the records in question.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(e)).  Furthermore, when the 
records in question are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)).  The veteran is entitled to the benefit of 
this new law.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

Here, the Board cannot conclude there are no outstanding VA 
medical records for the veteran such as he has described or 
that it would be "futile" to attempt to secure them.  
Therefore, the Board is required to remand this case so that 
appropriate action to obtain and associate with the claims 
all outstanding pertinent medical records, to specifically 
include pertinent VA medical records.  The Board notes that 
obtaining such records is also consistent with the principle 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).   

Finally, the Board notes that the claims file contains the 
report of a VA examination for the low back disability that 
was conducted in June 2001.  This evidence was received at 
the RO after the date, in April 2001, when the claims file 
was transferred to the Board.  Thus, the RO did not issue a 
supplemental statement of the case addressing this evidence.  
While this evidence is not clearly pertinent to the issue on 
appeal, on remand, the RO should, nonetheless, address the 
relevance of such evidence in its discussion of all other 
evidence received in connection with this remand.  

Accordingly, this case is hereby remanded to the REMANDED for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the VAMC in 
Washington, D.C.  The RO must document in 
the claims file all attempts to secure 
this evidence.  If, after making 
reasonable efforts, the RO is unable to 
obtain any records sought, the RO must 
notify the veteran and his representative 
(a) identifying the specific records the 
RO is unable to obtain; (b) briefly 
explaining the efforts that the RO made 
to obtain those records; and (c) 
describing any further action to be taken 
by the RO with respect to the claim.  The 
veteran and his representative must then 
be given an opportunity to respond.  The 
RO is reminded that the efforts to obtain 
VA and other government records must 
continue until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
state in its notice to the veteran and 
his representative.  

The RO should also obtain and associate 
with the claims file pertinent medical 
records from any other source(s) or 
facility(ies) identified by the veteran, 
as well as afford the veteran the 
opportunity to submit any pertinent 
medical or other records in his 
possession before readjudicating the 
issue on appeal.

2.  To help avoid future remand, the RO 
should ensure that the requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also review the claims 
files and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended, at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.   

4.  After completion of the requested 
development, and any other development 
and/or notification action indicated, the 
RO should adjudicate the claim for an 
effective date earlier than March 29, 
1999 for the assignment of a 20 percent 
evaluation for a low back disability.  
The claim should be considered in light 
of all pertinent evidence (to include all 
that associated with the claims file 
since the September 2000 Statement of the 
Case), and all pertinent legal authority.  
The RO must provide full reasons and 
bases for its determinations.

5.  If the benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford the appropriate time period to 
respond before the claims files is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


